                 Case 2:20-mj-00278-VCF Document 8 Filed 08/10/20 Page 1 of 3




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                      Case No.: 2:20-mj-00278-VCF
                     Plaintiff,
4
                                                       AMENDED ORDER FOR ISSUANCE
           vs.
                                                       OF WRIT OF HABEAS CORPUS
5                                                      AD PROSEQUENDUM FOR
     DANIEL THORNBURG,                                 DANIEL THORNBURG
6                                                      (ID# 1037370)
                     Defendant.
7

8           Upon reading the petition of the United States Attorney for the District of Nevada,

9    and good cause appearing therefore,

10          IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

11   out of this Court, directing the production of the body of the said DANIEL THORNBURG

12   before the United States District Court at Las Vegas, Nevada, on or about August 25, 2020,

13   at the hour of 2:30 p.m. for initial appearance and any further proceedings and from time to

14   time and day to day thereafter until excused by the said Court.

15          DATED: August 10, 2020

16

17                                              _____________________________________
                                                HON. CAM FERENBACH
18                                              UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24
                                                   4
                  Case 2:20-mj-00278-VCF Document 8 Filed 08/10/20 Page 2 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
      Representing the United States of America
7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
                                               -oOo-
9
     UNITED STATES OF AMERICA,
10                                                   Case No.: 2:20-mj-00278-VCF
                      Plaintiff,
                                                     AMENDED PETITION FOR WRIT
11                                                   OF HABEAS CORPUS AD
            vs.
                                                     PROSEQUENDUM FOR
12                                                   DANIEL THORNBURG
     DANIEL THORNBURG,                               (ID# 1037370)
13
                      Defendant.
14

15          The petition of the United States Attorney for the District of Nevada respectfully

16   shows that DANIEL THORNBURG, is committed by due process of law in the custody of

17   the Warden, High Desert State Prison, Indian Springs, Nevada, that it is necessary that the

18   said DANIEL THORNBURG be temporarily released under a Writ of Habeas Corpus

19   Ad Prosequendum so that the said DANIEL THORNBURG may be present before the

20   United States District Court for the District of Nevada, Las Vegas, Nevada, on

21   August 25, 2020, at the hour of 2:30 p.m., for initial appearance and from time to time and

22   day to day thereafter until excused by the said Court.

23          That the presence of the said DANIEL THORNBURG before the United States

24   District Court on or about August 25, 2020, at the hour of 2:30 p.m., for initial appearance
              Case 2:20-mj-00278-VCF Document 8 Filed 08/10/20 Page 3 of 3




1    and from time to time and day to day thereafter until excused by the Court has been ordered

2    by the United States Magistrate or District Judge for the District of Nevada.

3           WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus

4    Ad Prosequendum issue out of this Court, directed to the Warden, High Desert State Prison,

5    Indian Springs, Nevada, and to the United States Marshal for the District of Nevada,

6    commanding them to produce the said DANIEL THORNBURG before the United States

7    District Court on or about August 25, 2020, at the hour of 2:30 p.m., for initial appearance

8    and from time to time and day to day thereafter, at such times and places as may be ordered

9    and directed by the Court entitled above, to appear before the Court, and when excused by

10   the said Court, to be returned to the custody of the Warden, High Desert State Prison, Indian

11   Springs, Nevada.

12   Dated: August 10, 2020
                                                           Respectfully Submitted,
13
                                                           NICHOLAS A. TRUTANICH
14                                                         United States Attorney

15                                                         /s/ Allison Reese

16                                                         ALLISON REESE
                                                           Assistant United States Attorney
17

18

19

20

21

22

23

24
                                                   2
